            Case 1:18-cv-12566-RGS Document 1 Filed 12/13/18 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

________________________________________________

GINA M. ALONGI, as she is ADMINISTRATOR,
INTERNATIONAL UNION OF OPERATING
ENGINEERS LOCAL 4 HEALTH AND WELFARE,
PENSION, ANNUITY AND SAVINGS FUNDS,
LABOR-MANAGEMENT COOPERATION TRUST, and
HOISTING AND PORTABLE ENGINEERS LOCAL 4
APPRENTICE AND TRAINING FUND; and
INTERNATIONAL UNION OF OPERATING
ENGINEERS NATIONAL TRAINING FUND,                                    C.A. No.
                 Plaintiffs,

                            vs.

PROIA CONSTRUCTION, INC.
                  Defendant.
________________________________________________


                       VERIFIED COMPLAINT FOR DELINQUENT
                         FRINGE BENEFIT CONTRIBUTIONS

                                    NATURE OF ACTION

       1.      This is an action brought pursuant to §§502 and 515 of the Employee Retirement

Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132(a)(3) and (d)(1) and

1145 and §301 of the Labor Management Relations Act of 1974 (“LMRA”), as amended, 29

U.S.C. §185, by employee benefit plans to enforce the obligations to make contributions and pay

interest due to the plans under the terms of a collective bargaining agreement and the plans.

                                        JURISDICTION

       2.      The Court has exclusive jurisdiction of this action pursuant to §502(a), (e) and (f)

of ERISA, 29 U.S.C. §§1132(a), (e) and (f), and §301 of the LMRA, as amended, 29 U.S.C.

§185, without respect to the amount in controversy or the citizenship of the parties.
            Case 1:18-cv-12566-RGS Document 1 Filed 12/13/18 Page 2 of 7



                                            PARTIES

       3.      Plaintiff Gina M. Alongi is the Administrator of the International Union of

Operating Engineers Local 4 Health and Welfare Fund. The International Union of Operating

Engineers Local 4 Health and Welfare Fund is an “employee welfare benefit plan” within the

meaning of §3(3) of ERISA, 29 U.S.C. §1002(3). It provides health, dental and prescription

benefits and life insurance, accident insurance, and disability pay to participants. The Fund is

administered at 16 Trotter Drive, Medway, Massachusetts, within this judicial district.

       4.      Plaintiff Gina M. Alongi is the Administrator of the International Union of

Operating Engineers Local 4 Pension Fund. The International Union of Operating Engineers

Local 4 Pension Fund is an “employee pension benefit plan” within the meaning of §3(2)(A) of

ERISA, 29 U.S.C. §1002(2)(A). It provides participants with a defined pension benefit. The

Fund is administered at 16 Trotter Drive, Medway, Massachusetts, within this judicial district.

       5.      Plaintiff Gina M. Alongi is the Administrator of the International Union of

Operating Engineers Local 4 Annuity and Savings Fund. This Fund provides participant-

directed individual accounts including a 401(k). The International Union of Operating Engineers

Local 4 Annuity and Savings Fund is an “employee pension benefit plan” within the meaning of

§3(2)(A) of ERISA, 29 U.S.C. §1002(2)(A). The Fund is administered at 16 Trotter Drive,

Medway, Massachusetts, within this judicial district.

       6.      Plaintiff Gina M. Alongi is the Administrator of the Hoisting and Portable

Engineers Local 4 Apprenticeship and Training Fund. This Fund trains apprentices and journey

workers on the construction industry. The Hoisting and Portable Engineers Local 4 Apprentice

and Training Fund is an “employee welfare benefit plan” within the meaning of §3(1) of ERISA,




                                                 2
             Case 1:18-cv-12566-RGS Document 1 Filed 12/13/18 Page 3 of 7



29 U.S.C. §1002(1). The Fund is administered at One Engineers Way, Canton, Massachusetts,

within this judicial district.

        7.      Plaintiff Gina M. Alongi is the Administrator of the Joint Labor-Management

Cooperation Trust. This Trust is established pursuant to §302(c)(9) of the National Labor

Relations Act, as amended, 29 U.S.C. §186(c)(9). The Trust is administered at 16 Trotter Drive,

Medway, Massachusetts, within this judicial district.

        8.      Plaintiff International Union of Operating Engineers National Training Fund

trains apprentices and journey workers on the construction industry at a national level. The

National Training Fund is an “employee welfare benefit plan” within the meaning of §3(1) of

ERISA, 29 U.S.C. §1002(1). The Fund is administered at 1125 17th Street, NW

Washington, DC 20036.

        9.      The Health and Welfare, Pension, Annuity and Savings, and Apprenticeship and

Training Funds, as well as the National Training Fund, are multi-employer plans within the

meaning of §3(37) of ERISA, 29 U.S.C. §1002(37). They are hereinafter collectively referred to

as “the Funds.”

        10.     Defendant Proia Construction, Inc. (“Proia”) is a Massachusetts corporation with

a principal place of business at 121 Meetinghouse Circle, Needham, MA 02192, and is an

employer engaged in commerce within the meaning of §3(5) and (12) of ERISA, 29 U.S.C.

§1002(5) and (12) and within the meaning of §301 of the LMRA, 29 U.S.C. §185. Its resident

agent for service is Joseph Proia at the same address.

                                 GENERAL ALLEGATIONS OF FACT

        11.     On or about April 2, 2009, the Defendant agreed in writing to be bound to the

terms of the Restated Agreements and Declarations of Trust establishing Plaintiff Funds, to the




                                                 3
            Case 1:18-cv-12566-RGS Document 1 Filed 12/13/18 Page 4 of 7



terms of collective bargaining agreements requiring contributions to Plaintiff Funds, and to any

successor agreements. A true and accurate copy of the Defendant’s signed agreement (“Standard

Short Form Agreement”) is attached hereto as Exhibit A.

       12.     Because of the Short Form Agreement, the Defendant is a party to the current

collective bargaining agreement with the International Union of Operating Engineers Local 4,

which is effective from June 1, 2018 through May 31, 2022 (“the CBA”). A true and accurate

copy of the CBA is attached hereto as Exhibit B.

       13.     The CBA requires the Defendant to make contributions to Plaintiff Funds for each

payroll hour for each person covered by the CBA at rates prescribed by that agreement and to

pay interest on late payments at the rate of one (1%) percent per month.

       14.     Pursuant to the CBA, employers are also obligated to deduct from wages and

remit a negotiated percentage of the gross wage package for Union dues. If employees so elect,

the employer is also obligated to deduct money from wages and to pay that amount to the Social

Action Committee (“SAC”).

       15.     Upon information and belief, the Defendant has performed work under the CBA

but has failed to remit all of the contributions, dues and SAC deductions owed the Funds. Proia

has failed to self-report its hours worked under the CBA for the months of August, September,

and October 2018. November 2018 contributions will also come due on December 19, 2018.

       16.     Despite demand letters from counsel and telephone calls from the Funds’ office,

the contributions for the months of August through October 2018 remain due.

       17.     A copy of this Complaint is being served upon the Secretary of Labor and the

Secretary of the Treasury by certified mail as required by §502(h) of ERISA, 29 U.S.C.

§1132(h).




                                                4
          Case 1:18-cv-12566-RGS Document 1 Filed 12/13/18 Page 5 of 7



                        COUNT I - VIOLATION OF ERISA -
                   DELINQUENT CONTRIBUTIONS AND INTEREST

       18.     Plaintiffs incorporate by reference each and every allegation set forth in

paragraphs 1-17 supra.

       19.     The failure of the Defendant to make contributions on behalf of all covered

employees and to pay interest as required by the terms of the trust agreements and the collective

bargaining agreements violates §515 of ERISA, 29 U.S.C. §1145.

       20.     Absent an order from this Court, the Defendant will continue to refuse to pay the

monies it owes to the Funds, and the Funds and their participants will be irreparably damaged.

      COUNT II - VIOLATION OF COLLECTIVE BARGAINING AGREEMENT

       21.     Plaintiffs incorporate by reference each and every allegation set forth in

paragraphs 1-20 supra.

       22.     The failure of the Defendant to make contributions on behalf of all covered

employees and to pay interest as required by the terms of the collective bargaining agreement

violates §301 of the LMRA, 29 U.S.C. §185.

      COUNT III – VIOLATION OF COLLECTIVE BARGAINING AGREEMENT

       23.     Plaintiffs incorporate by reference each and every allegation set forth in

paragraphs 1-22 supra.

       24.     The failure of the Defendant to remit the dues and SAC contributions it deducted

from its employees’ wages as required by the terms of the collective bargaining agreement

violates §301 of the LMRA, 29 U.S.C. §185.

                                    RELIEF REQUESTED

       WHEREFORE, Plaintiff Funds requests this Court to grant the following relief:




                                                 5
            Case 1:18-cv-12566-RGS Document 1 Filed 12/13/18 Page 6 of 7



       a.      Order the attachment of the machinery, inventory, and accounts receivable of the

Defendant;

       b.      Order the attachment of real estate standing in the name of the Defendant;

       c.      Enter a preliminary and permanent injunction enjoining Defendant from refusing

or failing to make contributions or pay interest to Plaintiff Funds;

       d.      Enter a preliminary and permanent injunction enjoining Defendant from refusing

or failing to remit dues and SAC contributions;

       e.      Enter judgment in favor of the Plaintiff Funds in an as-yet unliquidated amount in

contributions owed for the months of August, September, and October 2018, together with the

continued accrual of interest on the unpaid contributions at the rate of 1% per month per the

collective bargaining agreement, liquidated damages, reasonable attorneys’ fees, and costs, all

pursuant to 29 U.S.C. §1132(g)(2), along with any further amounts that may come due during the

pendency of this action; and

       f.      Such further and other relief as this Court deems appropriate.

                                              Respectfully submitted,

                                              GINA M. ALONGI, as she is ADMINISTRATOR,
                                              INTERNATIONAL UNION OF OPERATING
                                              ENGINEERS LOCAL 4 HEALTH AND
                                              WELFARE, PENSION, ANNUITY AND
                                              SAVINGS FUNDS, et al.,

                                              By their attorney,


                                              /s/Gregory A. Geiman_____________
                                              Gregory A. Geiman, Esq.
                                              BBO #655207
                                              I.U.O.E. Local 4 Trust Funds
                                              16 Trotter Drive
                                              Medway, MA 02053
                                              (508) 533-1400 x140



                                                  6
          Case 1:18-cv-12566-RGS Document 1 Filed 12/13/18 Page 7 of 7



                                            ggeiman@local4funds.org

Dated: December 13, 2018


                                      VERIFICATION

        I, Gina M. Alongi, Administrator for the International Union of Operating Engineers
Local 4 Trust Funds, verify that I have read the above Complaint, and the allegations set forth
therein are true and accurate based on my personal knowledge, except for those allegations based
on information and belief, and, as to those allegations, I believe them to be true.

       SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY THIS 13th DAY OF

DECEMBER, 2018.

                                            /s/Gina M. Alongi____________________
                                            Gina M. Alongi




                                               7
